DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20, 22, 26 and 33-34 and are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over   US Publication 2003/0151735 (Blumenfeld) in view of US Patent 5,151,869 (Alcala) and US Publication 2010/0277740 (Hulteen).

Regarding claim 1, Blumenfeld discloses a sampling device for measuring an analog signal from a detector comprising: 
a light detector module for measuring a response generated from a biological sample in response to illuminating light from a light source and generating an analog signal (“a light detector acquires light that is emitted from the biological sample” [0013], “The light emitted from the biological sample may include light generated by the sample itself, including light of chemi-luminescence, fluorescence, chemi-fluorescence, photon excitation, phosphorescence” [0018]); 
an analog to digital converter for sampling to receive the analog signal, received from the detector module, and converting convert it into a digital signal (“The detector array or detector 4 may have electronic circuitry 104 associated therewith or may include electronic circuitry, e.g. analog to digital conversion circuitry” [0066] because the detector has analog to digital conversion circuitry, the original signal is in analog form); 
a logic circuit coupled to the analog to digital converter that processes for processing the digital signal provided (electronic circuitry 104).
Blumenfeld does not explicitly disclose:
wherein the sampling rate of the converter is faster than the response of the sample, and 
wherein the logic circuit is capable of analyzing that processes the digital signal acquired from the analog to digital converter and continuously transfers the processed digital signal transferring the results of the data analysis obtained to a data storage device.
However, a like reference Alcala teaches:
wherein the logic circuit is capable of analyzing that processes the digital signal acquired from the analog to digital converter and continuously transfers the processed digital signal transferring the results of the data analysis obtained to a data storage device (“Apparatus according to this aspect of the present invention includes means for transforming the sampled response signal into a frequency domain representation” (Col 5, Ln 54-58), “digital words as the same are generated by analog to digital converter 62 and stores them in order in memory 22. This series of operations continues, so that a reference or excitation series of values is stored in memory 22. B” (Col 10, Ln 57)).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the biological imaging system of Blumenfeld, to process the signal in a frequency domain as taught by Alcala to more easily analyze the signal on the basis of its periodic attributes. 
Alcala does not explicitly teach wherein the sampling rate of the converter is faster than the response of the sample.
However, a like reference Hulteen in combination with either Blumenfeld or Alcala teaches:
a sampling rate of the analog to digital converter being faster than the fluorescence signal response of the biological sample (Blumenfeld discloses “high sampling rate” [0187] and Alcala teaches “simulate a sampling device operating at a sampling rate many times higher than the actual sampling rate…. The instrument according to this aspect of the invention can acquire such data at relatively high harmonic frequencies, far higher than the maximum actual sampling frequency of the sampling device” (Col 4, Ln 30-53).  Hulteen teaches “a sampling rate sufficiently faster than the expected rate of response of the reflectance properties of sensing element 2 to an analyte” [0097].  Thus one of ordinary skill in the art at the time of invention having Blumenfeld and Alcala would know the sampling rate must be high, and inquiring to know how high, would find an answer in Hulteen).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the biological imaging system of Blumenfeld and Alcala, to sample the faster than the response of the sample as taught by Hulteen to capture as much information as possible.

Regarding claim 2, the combination of Blumenfeld, Alcala and Hulteen generally discloses the device above, and further Blumenfeld discloses a memory device coupled to the logic circuit for buffering the data analysis outputted by processed digital signals from the logic circuit, the memory device further including a data processor (“buffer circuitry” [0066], “computer software is used to process the data from the electronic light detector array system” [0055]).

Regarding claim 3, the combination of Blumenfeld, Alcala and Hulteen generally discloses the device above, and further Blumenfeld discloses an interface coupled to the memory device for streaming the processed digital signals data analysis to an external display device (“display on a monitor 11” [0064]).

Regarding claim 4, the combination of Blumenfeld, Alcala and Hulteen generally discloses the device above, and further Alcala teaches a reference clock coupled to the analog to digital converter for generating a sampling clock signal (“programmable pulse generator 28 is arranged to provide electrical rectangular wave pulses at an excitation frequency F.sub.e and at a sampling frequency F.sub.s determined by counting clock signals from clock 26” (Col 7, Ln 45-55)).

Regarding claim 5, the combination of Blumenfeld, Alcala and Hulteen generally discloses the device above, and further Alcala teaches a data clock coupled to the logic circuit for providing a reference clock pulse for processing of the digital signal  (“The apparatus further includes a programmable crystal clock 26 arranged to provide clock pulses at a predetermined frequency” (Col 7, Ln 45-47)).

Regarding claim 6, the combination of Blumenfeld, Alcala and Hulteen generally discloses the device above, and further Alcala teaches a reference clock coupled to the logic circuit for providing a reference clock pulse for processing of the digital signal (“The pulse generator 28 is arranged so that the frequencies F.sub.e and F.sub.s of the rectangular wave pulses can be selected by computer 20, as by adjusting the number of clock signals from clock 26 to be counted off by pulse generator 28 during each cycle” (Col 7, Ln 51-55))..

Regarding claim 7, the combination of Blumenfeld, Alcala and Hulteen generally discloses the device above, and further Blumenfeld discloses the biological sample is selected from the group consisting of a tissue sample, a cell sample, and one or more biological molecules (“biological material refers to, for example, a sample of tissue or fluid” [0048]).

Regarding claim 8, the combination of Blumenfeld, Alcala and Hulteen generally discloses the device above, and further Blumenfeld discloses the detector module is selected from the group consisting of a photomultiplier tube, multianode photomultiplier tubes, a hybrid photomultiplier tube, hybrid photomultiplier tube arrays, a photomultiplier tube with multilevel discrimination, an avalanche photo diode, avalanche photo diode arrays, a photodiode, a CCD, and a CMOS (“Integrated electronic circuit arrays for light-detection (e.g., a member of a group of detectors referred to as electronic light detectors) are readily available. They generally are based on CCD (charge-coupled device) or CMOS (complementary metal oxide semiconductor) technologies. Both CCD and CMOS image detectors are generally two-dimensional arrays of electronic light sensors, although linear imaging detectors (e.g., linear CCD detectors) that include a single line of detector pixels or light sensors, such as, for example, those used for scanning images, are also available” [0011]).

Regarding claim 9, the combination of Blumenfeld, Alcala and Hulteen generally discloses the device above, and further Alcala teaches the analog to digital converter has a sampling rate of at least 1 MS/s (“the samples can provide complete phase and modulation information for component frequencies from a few hertz to several GHz” (Col 12, Ln 28-31)).

Regarding claim 10, the combination of Blumenfeld, Alcala and Hulteen generally discloses the device above, and further Blumenfeld discloses the logic circuit is selected from the group consisting includes at least one of a field-programmable gate array, an application specific integrated circuit, a discrete integrated circuit, [[and]] or a dedicated integrated circuit (“A processor, such as a microcontroller 676, may also be mounted on control board 660, and may provide commands for the operation of apparatus 600 and process image data acquired by apparatus 600”  [0186] “FIG. 1 illustrates the components and general function of an electronic light detector array system according to the present invention for imaging a biological sample” [0021] dedicated integrated circuits are well-known in the prior art).

Regarding claim 11, the combination of Blumenfeld, Alcala and Hulteen generally discloses the device above, and further Alcala teaches the processing includes performing the logic circuit is configured to perform at least one of: a Fourier transform function, a Fast Fourier transform function, a X function, a Y function, a Z function, a threshold function, or an averaging function (“Preferably, the means for transforming the sampled response signal into the frequency domain representation includes means for applying a digital transformation to the response series of sample values, most preferably a digital fast Fourier transform algorithm or other, similar algorithm such as a digital Hadley transform algorithm” (Col 5, Ln 54-65)).

Regarding claim 12, the combination of Blumenfeld, Alcala and Hulteen generally discloses the device above, and further Alcala teaches the logic circuit is capable of performing configured to generate a plurality of different further processing such that components of the data analysis are obtained to characterize the biological sample (“Desirably, the means for transforming the sampled response signal are arranged to provide the frequency domain representation such that this representation includes values for modulation, phase, and desirably both, for each component.  The apparatus may further include means for deriving decay characteristics of the composition from the component characteristics included in the frequency domain representation, as from the modulation and phase values for the various components.” (Col 5, Ln 65-Col 6, Ln 6)).

Regarding claim 13, the combination of Blumenfeld, Alcala and Hulteen generally discloses the device above, and further Alcala teaches the components includes at least one of coefficients of the Fourier transform, multiple harmonic components of the analog signal, or a folding average (“Fourier series expansion (FS).sub.e of the sampled excitation signal is given by an expression of the same format incorporating coefficients R.sub.n,e and I.sub.n,e representing the real and imaginary magnitudes, respectively, of the excitation signal component at the n.sup.th harmonic frequency” (Col 14, Ln 9-15)).

Regarding claim 14, the combination of Blumenfeld, Alcala and Hulteen generally discloses the device above, and further Blumenfeld discloses the data analysis is processed digital signals are used for at least one of FRET, fluorescence anisotropy, photon migration, fluorescence lifetime, nonlinear spectroscopy, CARS, time-resolved CARS, cellular imaging, tissue imaging, diagnostic applications, flow cytometry, image cytometry, gel readers, FCS, time-resolved FCS, PCH-FIDA, ultrasound, impedance measurements, plate readers, capillary electrophoresis, or imaging treatment (“One or more of the imaging systems and methods of the present invention are flexible (e.g., can image various objects and perform various types of imaging such as fluorescence and reflective imaging) light imaging systems with the ability to produce high-quality images from, for example, various biological sample configurations that use, for example, single color fluorescence, multiple color fluorescence, chemi-luminescence, chemi-fluorescence, colorimetric detection, densitometry, or any other technique detectable through imaging” [0051]).

Regarding claim 15, the combination of Blumenfeld, Alcala and Hulteen generally discloses the device above, and further Blumenfeld discloses the light detector module comprises a parallel data channel which is adapted and configured to detect a plurality of analog signals (“facing surfaces and/or portions of components (e.g., detector pixels arrays) are parallel to one another” [0074]).

Regarding claim 16, the combination of Blumenfeld, Alcala and Hulteen generally discloses the device above, and further Blumenfeld discloses the analog signals correspond to different portion wavelengths of a spectral response of the sample (“Hybridization to DNA chips can be monitored by fluorescence optics, by radioisotope detection, and by mass spectrometry” [0004]).

Regarding claim 17, the combination of Blumenfeld, Alcala and Hulteen generally discloses the device above, and further Blumenfeld discloses the processed digital signal data analysis of the analog signal is used to discriminates between a plurality of photon events from the response and noise events from the detector (“The light emitted from the biological sample may include light generated by the sample itself, including light of chemi-luminescence, fluorescence, chemi-fluorescence, photon excitation, phosphorescence, adsorption and quenching thereof” [0018]).

Regarding claim 18, the combination of Blumenfeld, Alcala and Hulteen generally discloses the device above, and further Alcala teaches the processing is further analyzed to segment the response into discrete components (“These relationships are applied by assuming a functional form for I(t) such as a superposition of plural discrete or exponential decays” (Col 15, Ln 31-33)).

Regarding claim 19, Blumenfeld discloses a sampling device for performing data analysis for photon migration (“A system and method are provided for detecting an image representative of a biological sample” [0013], “The light emitted from the biological sample may include light generated by the sample itself, including light of chemi-luminescence, fluorescence, chemi-fluorescence, photon excitation” [0018]) comprising: 
a light source to emit illuminating light (“FIG. 5 illustrates an embodiment of an electronic light detector array detection system according to the present invention with a laser-light source” [0025]); 
a photomultiplier tube for detecting that detects a response from a tissue sample to the illuminating light and generates an analog signal of a response reflected from a tissue sample (“holds a biological sample in at least a portion of the source light path so that source light impinges on at least a portion of the sample, thereby producing emitted light that is representative of the biological sample along an emitted light path” [0015], “a light detector acquires light that is emitted from the biological sample” [0013]); 
an analog to digital converter for sampling the analog signal received directly from the photomultiplier tube and converting the analog signal into a digital signal (“The detector array or detector 4 may have electronic circuitry 104 associated therewith or may include electronic circuitry, e.g. analog to digital conversion circuitry” [0066] because the detector has analog to digital conversion circuitry, the original signal is in analog form),
a logic circuit coupled to the analog to digital converter for processing the digital signal received from the analog to digital converter (electronic circuitry 104, “computer software is used to process the data from the electronic light detector array system. For example, the data may be treated as a two-dimensional map, or otherwise processed as an array of data” [0055], “As carriage 620 is scanned, light detector array 608 may be controlled to retrieve a plurality of images at spaced positions, as part of a continuous or stepped scanning motion” [0169]); 

Blumenfeld does not explicitly disclose:
wherein the sampling rate of the converter is faster than the time of flight or phase delay of the response of the sample to the illuminating light, and 
wherein the logic circuit is capable of analyzing configured to process the digital signal continuously acquired from the analog to digital converter such that data analysis is obtained.

However, a like reference Alcala teaches:
wherein the logic circuit is capable of analyzing configured to process the digital signal continuously acquired from the analog to digital converter such that data analysis is obtained (“Apparatus according to this aspect of the present invention includes means for transforming the sampled response signal into a frequency domain representation” (Col 5, Ln 54-58)).
Alcala does not explicitly teach:
wherein the sampling rate of the converter is faster than the time of flight or phase delay of the response of the sample to the illuminating light, and 
However, a like reference Hulteen in combination with either Blumenfeld or Alcala teaches:
the sampling rate of the converter is faster than the time of flight or phase delay of the response of the sample to the illuminating light (Blumenfeld discloses “high sampling rate” [0187] and Alcala teaches “simulate a sampling device operating at a sampling rate many times higher than the actual sampling rate…. The instrument according to this aspect of the invention can acquire such data at relatively high harmonic frequencies, far higher than the maximum actual sampling frequency of the sampling device” (Col 4, Ln 30-53).  Hulteen teaches “a sampling rate sufficiently faster than the expected rate of response of the reflectance properties of sensing element 2 to an analyte” [0097].  Thus one of ordinary skill in the art at the time of invention having Blumenfeld and Alcala would know the sampling rate must be high, and inquiring to know how high, would find an answer in Hulteen).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the biological imaging system of Blumenfeld and Alcala, to sample the faster than the response of the sample as taught by Hulteen to capture as much information as possible.

Regarding claim 20, the combination of Blumenfeld, Alcala and Hulteen generally discloses the device above and further Alcala teaches a computer and wherein the processing includes performing at least one of a Fourier transform function, a Fast Fourier transform function, an X function, a Y function, a Z function, a threshold function, or an averaging function (computer 20 “Preferably, the means for transforming the sampled response signal into the frequency domain representation includes means for applying a digital transformation to the response series of sample values, most preferably a digital fast Fourier transform algorithm or other, similar algorithm such as a digital Hadley transform algorithm” (Col 5, Ln 54-65)).

Regarding claim 22, the combination of Blumenfeld, and Hulteen generally discloses the method above, but does not explicitly disclose further segmenting the digital signal into discrete components.
However, a like reference Alcala teaches (“These relationships are applied by assuming a functional form for I(t) such as a superposition of plural discrete or exponential decays” (Col 15, Ln 31-33)).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the biological imaging system of Blumenfeld, to segment the signal into discrete components as taught by Alaca to process information accurately.



Regarding claim 26, the combination of Blumenfeld, and Hulteen generally discloses the method above, but does not explicitly disclose clocking the rate of the analog to digital converter with a reference signal from the light source operated at a pulse rate 
However, a like reference Alcala teaches “excitation light varying in such a repetitive pulsatile fashion includes components varying at the fundamental or pulse frequency” (Col 2, Ln 24).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the biological imaging system of Blumenfeld and Hulteen to use a reference signal of as pulse rate as taught by Alcala to process information accurately.


Regarding claim 33, the combination of Blumenfeld, Alcala and Hulteen generally discloses the method above, and further Blumenfeld discloses a computer connected to the logic circuit, the computer being connected to a display (“display on a monitor 11” [0064]).

Regarding claim 34, the combination of Blumenfeld, Alcala and Hulteen generally discloses the method above, and further Alcala teaches a reference signal to generate a clock signal to clock the analog to digital converter (“programmable pulse generator 28 is arranged to provide electrical rectangular wave pulses at an excitation frequency F.sub.e and at a sampling frequency F.sub.s determined by counting clock signals from clock 26” (Col 7, Ln 45-55)).



Claims 21, 23, 25, 27-29 and 32 and are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over   US Publication 2003/0151735 (Blumenfeld) in view of US Publication 2010/0277740 (Hulteen).

Regarding claim 21, Blumenfeld discloses a method for obtaining data analysis of processing an analog signal comprising: providing positioning a biological sample relative to a light source; 
subjecting the biological sample to a condition illuminating light in order to generate a response (“holds a biological sample in at least a portion of the source light path so that source light impinges on at least a portion of the sample, thereby producing emitted light that is representative of the biological sample along an emitted light path” [0015], “The light emitted from the biological sample may include light generated by the sample itself, including light of chemi-luminescence, fluorescence, chemi-fluorescence, photon excitation, phosphorescence” [0018]);
providing detecting the response of the biological sample with a detector module for detecting to generate an analog signal of the response generated from the sample (“a light detector acquires light that is emitted from the biological sample” [0013], “The light emitted from the biological sample may include light generated by the sample itself, including light of chemi-luminescence, fluorescence, chemi-fluorescence, photon excitation, phosphorescence” [0018]); 
sampling the analog signal received directly from the detector module, and converting it the analog signal into a digital signal with an analog to digital converter (“The detector array or detector 4 may have electronic circuitry 104 associated therewith or may include electronic circuitry, e.g. analog to digital conversion circuitry” [0066] because the detector has analog to digital conversion circuitry, the original signal is in analog form);
providing a logic circuit for processing the digital signal provided (“CMOS detector 4 may contain circuitry that converts sensed analog light impulses to digital form” [0082]); 
analyzing processing the digital signal continuously acquired from the analog to digital converter using a logic circuit ( “computer software is used to process the data from the electronic light detector array system. For example, the data may be treated as a two-dimensional map, or otherwise processed as an array of data” [0055], “As carriage 620 is scanned, light detector array 608 may be controlled to retrieve a plurality of images at spaced positions, as part of a continuous or stepped scanning motion” [0169]).; and 
performing data analysis on further processing the processed digital signal with a computer connected to the logic circuit system (electronic circuitry 104).
Blumenfeld does not explicitly disclose:
wherein the sampling rate is faster than the response of the sample to the illuminating light; 
However, a like reference Hulteen in combination with either Blumenfeld teaches:
wherein the sampling rate is faster than the response of the sample to the illuminating light  (Blumenfeld discloses “high sampling rate” [0187]  Hulteen teaches “a sampling rate sufficiently faster than the expected rate of response of the reflectance properties of sensing element 2 to an analyte” [0097].  Thus one of ordinary skill in the art at the time of invention having Blumenfeld would know the sampling rate must be high, and inquiring to know how high, would find an answer in Hulteen).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the biological imaging system of Blumenfeld, to sample the faster than the response of the sample as taught by Hulteen to capture as much information as possible.

Regarding claim 23, the combination of Blumenfeld, and Hulteen generally discloses the method above, and further Blumenfeld discloses continuously streaming the discrete components obtained to an external display device (“display on a monitor 11” [0064]).

Regarding claim 25, the combination of Blumenfeld, and Hulteen generally discloses the method above, and further Blumenfeld discloses the step of detecting the response of the biological sample with the detector module comprises detecting light with a photomultiplier tube (“a light detector acquires light that is emitted from the biological sample” [0013], “The light emitted from the biological sample may include light generated by the sample itself, including light of chemi-luminescence, fluorescence, chemi-fluorescence, photon excitation, phosphorescence” [0018]).

Regarding claim 27, the combination of Blumenfeld and Hulteen generally discloses the method above, and further Blumenfeld discloses detecting a fluorescence lifetime signal from the biological sample with the detector module (“One or more of the imaging systems and methods of the present invention are flexible (e.g., can image various objects and perform various types of imaging such as fluorescence and reflective imaging) light imaging systems with the ability to produce high-quality images from, for example, various biological sample configurations that use, for example, single color fluorescence, multiple color fluorescence, chemi-luminescence, chemi-fluorescence, colorimetric detection, densitometry, or any other technique detectable through imaging” [0051]).

Regarding claim 28, the combination of Blumenfeld and Hulteen generally discloses the method above, and further Blumenfeld discloses the digital signal with the logic circuit comprises processing the digital signals with a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC) (“A processor, such as a microcontroller 676, may also be mounted on control board 660, and may provide commands for the operation of apparatus 600 and process image data acquired by apparatus 600”  [0186] “FIG. 1 illustrates the components and general function of an electronic light detector array system according to the present invention for imaging a biological sample” [0021]).

Regarding claim 29, the combination of Blumenfeld and Hulteen generally discloses the method above, and further Blumenfeld discloses detecting the response comprises detecting a first light signal with a first photomultiplier tube and a second light signal with a second photomultiplier tube (“holds a biological sample in at least a portion of the source light path so that source light impinges on at least a portion of the sample, thereby producing emitted light that is representative of the biological sample along an emitted light path” [0015], “a light detector acquires light that is emitted from the biological sample” [0013]).  It has been held the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. M.P.E.P. § 2144.04(VI)(B).



Regarding claim 32, the combination of Blumenfeld and Hulteen generally discloses the method above, and further Blumenfeld discloses fluorescence lifetime data for the biological sample on a display  (“the digital signal is stored as image data, e.g., addressed or mapped, to the computer's video memory 108. The image data is processed to provide data representative of a reconstructed image 12 which may be provided, e.g., passed by the cable 10, for display on monitor 11, e.g., a computer display or any other display apparatus that may display image data representative of the reconstructed image 12” [0064]).

Claims 24 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over   US Publication 2003/0151735 (Blumenfeld) in view of US Publication 2010/0277740 (Hulteen) and US Patent 5,565,982 (Lee)

Regarding claim 24, the combination of Blumenfeld and Hulteen generally discloses the method above, but does not explicitly disclose the analog to digital converter comprises a gigahertz digitizer and wherein the method further comprises transferring data from the gigahertz digitizer to a computer with a first in first out (FIFO) buffer and further processing the processed digital signals with a computer.
	However, a like reference Lee teaches “The detector 30 has a bandwidth limit of about two gigahertz and the digitizer samples”  (Col 10, Ln 44).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the biological imaging system of Blumenfeld and Hulteen to use gigahertz digitizer 1.6GHz as taught by Lee to process information accurately.

Regarding claim 31, the combination of Blumenfeld and Hulteen generally discloses the method above, but does not explicitly disclose sampling the analog signal is performed at a rate of 1.6 GHz.  
However, a like reference Lee teaches “The detector 30 has a bandwidth limit of about two gigahertz and the digitizer samples”  (Col 10, Ln 44).
It would have been obvious to a person having ordinary skill in the art at the time of the Applicant's invention, to modify the biological imaging system of Blumenfeld and Hulteen to use a rate about 1.6GHz as taught by Lee to process information accurately.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over   US Publication 2003/0151735 (Blumenfeld) in view of US Publication 2010/0277740 (Hulteen) and US Publication 2008/0285041 (Ocelic).
Regarding claim 30, the combination of Blumenfeld and Hulteen generally discloses the method above, but does not explicitly disclose the biological sample to illuminating light includes illuminating the biological sample with a pulsed light source or a modulated light source.
However, a like reference Ocelic teaches “Embodiments of the invention are based on an interferometer whose measurement arm contains the probe and the investigated object acting as a source of the signal light e.g. scattered electromagnetic waves. This signal light is periodically modulated at the fundamental frequency” [0028].
It would have been obvious to a PHOSITA at the time of the Applicant's invention, for the ADC of Blumenfeld and Hulteen to include an illuminating modulation frequency as taught by Ocelic in order to accurately analyze the sample.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached at 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2857     

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857